1
                                                                              FILED IN THE
2                                                                         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



3                        UNITED STATES DISTRICT COURT Nov 29, 2018
                        EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK     C


4
     SEASIDE INLAND TRANSPORT,                  No. 2:17-CV-00143-SMJ
5
                               Plaintiff,       PROTECTIVE ORDER
6
                  v.
7
     COASTAL CARRIERS LLC; and
8    JOHN DUNARD AND NICOLE
     DUNARD, husband and wife,
9
                               Defendants.
10

11         On November 7, 2018, the Court held an emergency telephonic discovery

12   dispute hearing. ECF No. 155. Erin C. McCool appeared on behalf of Plaintiff

13   Seaside Inland Transport (“Seaside”). Benjamin J. Stone appeared on behalf of

14   Defendants Coastal Carriers LLC (“Coastal”) and the Dunards. At the conclusion

15   of the hearing, the Court granted Seaside’s oral motion for a protective order. This

16   Order memorializes and supplements the Court’s oral ruling.

17         Accordingly, IT IS HEREBY ORDERED:

18         1.     Seaside’s oral motion for protective order is GRANTED.

19         2.     All parties are prohibited from asking witnesses about alleged

20                romantic relationships between Paul Massingill and Ms. Rogers or any




     PROTECTIVE ORDER - 1
1                 other agents or employees who were not managed in Seaside or

2                 Coastal’s Washington and California offices.

3          3.     All parties are prohibited from asking witnesses about Paul

4                 Massingill’s alleged inappropriate conduct during a trip to Las Vegas

5                 with employees from the Washington office.

6          4.     Counsel shall exercise diligence in notifying their own witnesses about

7                 this Protective Order.

8          5.     The Court may amend this Protective Order at any time in the interest

9                 of justice.

10         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

11   provide copies to all counsel.

12         DATED this 29th day of November 2018.

13                       ______________________________
                         SALVADOR MENDOZA, JR.
14                       United States District Judge

15

16

17

18

19

20



     PROTECTIVE ORDER - 2
